998 F.2d 1019
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Jose Luis PADILLA, Appellant.
No. 92-3915.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 11, 1993.Filed:  July 23, 1993.

Appeal from the United States District Court for the District of Minnesota.
D.Minn.
AFFIRMED.
Before BEAM, LOKEN and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Jose Luis Padilla appeals his convictions for illegal re-entry into the United States after deportation, in violation of 8 U.S.C. §  1326, and for false application for a Social Security card in violation of 42 U.S.C. § 408(f).  He contends that there was insufficient evidence to support his convictions.


2
When reviewing sufficiency questions, we view the evidence in the light most favorable to the government, giving the government the benefit of all reasonable inferences that may be drawn from the evidence.   United States v. Young-Bey, 893 F.2d 178, 181 (8th Cir. 1990).  We will reverse only when no reasonable jury could have found the defendant guilty beyond a reasonable doubt.  Id. This standard is a strict one, and a jury verdict will not be overturned lightly.   United States v. Sykes, 977 F.2d 1242, 1247 (8th Cir.  1992).


3
With those standards in mind, we have carefully reviewed the transcript and find ample evidence to support the convictions.  Accordingly, we affirm.